Case 3:10-cr-00282-MMH-JBT Document 214 Filed 06/08/20 Page 1 of 4 PageID 1766



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION

    UNITED STATES OF AMERICA

    vs.                                              Case No.:   3:10-cr-282-J-34JBT

    HENRY LEE BROWN

                                                 /

                                             ORDER

          This case is before the Court on Defendant Henry Lee Brown’s Motion for

    Compassionate Release (Doc. 204, Motion) and supplements to the Motion (Docs. 206,

    207, 208). Defendant is incarcerated at Memphis FCI, serving a 130-month term of

    imprisonment for two controlled substance offenses and for possession of a firearm in

    furtherance of a drug trafficking crime. (Doc. 162, Judgment). According to the Bureau of

    Prisons (BOP), he is scheduled to be released from prison on January 10, 2021. Defendant

    seeks early release under the compassionate release statute, 18 U.S.C. § 3582(c)(1)(A),

    or alternatively, release to home confinement, because he has been a model inmate who

    sought to better himself through educational courses and has achieved a low security

    classification due to his good conduct. Motion at 2-3.

          The United States opposes the Motion because Defendant did not exhaust his

    administrative remedies and because the Court has no jurisdiction over requests for home

    confinement. (Doc. 210, Response; Doc. 210-1, Administrative Remedy Log; Doc. 212,

    Supplemental Response). Brown filed a reply brief, in which he argues for compassionate

    release because of the Covid-19 pandemic. (Doc. 213). Brown attached a copy of an

    administrative remedy request that he submitted to the Warden on April 27, 2020, in which



                                                 1
Case 3:10-cr-00282-MMH-JBT Document 214 Filed 06/08/20 Page 2 of 4 PageID 1767



    he sought compassionate release or home confinement due to Covid-19. (Doc. 213-1 at

    1). The reply brief and attachments show that Brown is due to be transferred from Memphis

    FCI to a residential reentry center (RRC or “halfway house”) on July 15, 2020. (Doc. 213

    at 1; Doc. 213-1 at 3). Brown does not contend that he suffers from any underlying health

    conditions.

           Ordinarily, a district court “may not modify a term of imprisonment once it has been

    imposed.” 18 U.S.C. § 3582(c). However, as amended by the First Step Act, § 3582(c)

    provides in relevant part:

           (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
               motion of the defendant after the defendant has fully exhausted all
               administrative rights to appeal a failure of the Bureau of Prisons to bring
               a motion on the defendant's behalf or the lapse of 30 days from the
               receipt of such a request by the warden of the defendant’s facility,
               whichever is earlier, may reduce the term of imprisonment (and may
               impose a term of probation or supervised release with or without
               conditions that does not exceed the unserved portion of the original term
               of imprisonment), after considering the factors set forth in section 3553(a)
               to the extent that they are applicable, if it finds that—

                  (i) extraordinary and compelling reasons warrant such a reduction …

           and that such a reduction is consistent with applicable policy statements
           issued by the Sentencing Commission.

    18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission’s policy statement on

    compassionate release is set forth at U.S.S.G. § 1B1.13.

           Additionally, 18 U.S.C. § 3624 permits low-risk inmates to be placed in one of two

    types of prerelease custody: home confinement, see § 3624(g)(2)(A), or a residential

    reentry center, see § 3624(g)(2)(B). However, a district court “has no authority to grant [a

    defendant’s] request for placement in home confinement. Rather, § 3624(c)(2) grants the

    BOP with the exclusive authority to determine an inmate’s place of confinement.” United




                                                  2
Case 3:10-cr-00282-MMH-JBT Document 214 Filed 06/08/20 Page 3 of 4 PageID 1768



    States v. Alvarez, No. 19-cr-20343-BLOOM, 2020 WL 2572519, at *2 (S.D. Fla. May 21,

    2020); see also United States v. Phillips, No. 6:16-cr-198-Orl-28GJK, 2020 WL 2219855,

    at *1 (M.D. Fla. May 7, 2020); United States v. Calderon, 801 F. App’x 730, 731-32 (11th

    Cir. 2020) (a district court lacks jurisdiction to grant a request for home confinement under

    the Second Chance Act).

             Accordingly, to the extent Brown requests home confinement, the Court has no

    jurisdiction to grant that request. To the extent Brown seeks compassionate release, the

    Court assumes arguendo that he has satisfied the exhaustion requirement. However,

    Brown has not stated “extraordinary and compelling reasons” for compassionate release

    under 18 U.S.C. § 3582(c)(1)(A). The Court commends Brown for his model behavior in

    prison. However, pursuing self-improvement and following prison rules – while

    commendable – are not extraordinary and compelling circumstances that justify

    compassionate release. See U.S.S.G. § 1B1.13, cmt. n.1. Likewise, the existence of

    Covid-19 does not warrant compassionate release here, especially considering that Brown

    does not claim to suffer from any underlying health conditions. On July 15, 2020, Brown is

    due to be relocated from Memphis FCI to Keeton RRC, where only a single inmate has

    tested positive for Covid-19. See www.bop.gov/coronavirus. As the Third Circuit Court of

    Appeals recently observed, “the mere existence of COVID-19 in society and the possibility

    that it may spread to a particular prison alone cannot independently justify compassionate

    release, especially considering BOP's statutory role, and its extensive and professional

    efforts to curtail the virus's spread.” United States v. Raia, 954 F.3d 594, 597 (3d Cir.

    2020).




                                                 3
Case 3:10-cr-00282-MMH-JBT Document 214 Filed 06/08/20 Page 4 of 4 PageID 1769



            Based on the foregoing, Defendant Henry Lee Brown’s Motion for Compassionate

    Release (Doc. 204) is DENIED.

            DONE AND ORDERED at Jacksonville, Florida this 8th day of June, 2020.




    lc 19

    Copies:
    Counsel of record
    Pro se petitioner




                                              4
